UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
VICTOR RODRIGUEZ,                         )
                                          )
      Plaintiff,                          )
                                          )
             v.                           ) Case No. 16-cv-02465 (APM)
                                          )
FEDERAL BUREAU OF INVESTIGATION, )
                                          )
      Defendant.                          )
_________________________________________ )

                                  MEMORANDUM OPINION

       In this action under the Freedom of Information Act (“FOIA”), Plaintiff Victor Rodriguez

sought from Defendant Federal Bureau of Investigation “all records maintain[ed] in your office

from (Victor Rodriguez) Criminal Case (98-362-12) . . . Eastern District Court of Pennsylvania.”

Decl. of David Hardy, ECF No. 57-2 [hereafter Hardy Decl.], Ex. A at 78 (CM/ECF pagination)

(ellipses in original). In consultation with various other federal agencies, Defendant identified and

processed approximately 8,007 pages of responsive records, releasing 918 pages in full and 2,663

pages in part, and withholding 4,426 pages in full pursuant to various FOIA Exemptions. Id. ¶ 4.

On September 19, 2019, Defendant moved for summary judgment. See Def.’s Mot. for Summ. J.,

ECF No. 57. The next day, the court issued the required order under Fox v. Strickland, 837 F.2d
507 (D.C. Cir. 1988) (per curiam). ECF No. 59; see also Oviedo v. Wash. Metro. Area Transit

Auth., 948 F.3d 386, 391 (D.C. Cir. 2020). Plaintiff then sought an extension of time, see ECF

No. 60, which the court granted, see Minute Order 10/31/19, but Plaintiff never filed an opposition

to Defendant’s motion. Accordingly, the court treats Defendant’s Statement of Facts, ECF No.

57-1, as undisputed, Fed. R. Civ. P. 56(e)(2). Notwithstanding Plaintiff’s nonresponse, the court

has conducted a complete review of the record, and “after fully considering the merits of the
motion,” the court finds that judgment in favor of Defendant is “warranted.” Winston & Strawn,

LLP v. McLean, 843 F.3d 503, 507–08 (D.C. Cir. 2016).

       First, Defendant conducted an adequate search. Defendant’s declarant, David Hardy,

sufficiently explains that “no other record system was likely to produce responsive documents,”

and “show[s], with reasonable detail” that the agency’s approach “was reasonably calculated to

uncover all relevant documents.” Oglesby v. U.S. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir.

1990); see Hardy Decl. ¶¶ 59–63. He also disclosed “the search terms and the type of search

performed.” Aguiar v. Drug Enf’t Admin., 865 F.3d 730, 738 (D.C. Cir. 2017) (citation and

internal quotation marks omitted); see Hardy Decl. ¶ 61 & n.28 (explaining that electronic database

searches were performed using a three-way breakdown of Plaintiff’s name and other identifying

information).

       In addition, the Hardy Declaration “contain[s] sufficient detail to allow a reviewing court

to assess the applicability of the claimed exemptions to the undisclosed information.” Oglesby v.

U.S. Dep’t of the Army, 79 F.3d 1172, 1179 (D.C. Cir. 1996). Over nearly 45 pages, Hardy

explains in detail why Defendant (and other agencies) withheld information on the basis of

Exemptions 3, 5, 6, 7(A), 7(C), 7(D), 7(E), and 7(F). See Hardy Decl. at 28–73; 5 U.S.C. § 552(b).

Hardy’s categorical approach to describing these withholdings is appropriate. He defines the

categories “functionally,” establishes that he conducted a “document-by-document review in order

to assign documents to the proper category,” and explains how each category meets an exemption’s

requirements. Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of Justice, 746 F.3d
1082, 1098 (D.C. Cir. 2014); see also Hardy Decl., Ex. RR, Vaughn Index, ECF No. 57-2, at 256–

375. The court is therefore satisfied that Defendant properly withheld the information that it did.




                                                 2
       Finally, Hardy attests to having conducted a sufficient segregability analysis of the

withheld materials. Hardy Decl. ¶ 147. A “comprehensive Vaughn index, along with an affidavit

that a line-by-line segregability review of each document withheld in full,” is “sufficient to fulfill

the agency’s obligation to show that further segregability was not feasible.”            Citizens for

Responsibility and Ethics in Wash. v. U.S. Dep’t of Justice, 160 F. Supp. 3d 226, 245 (D.D.C.

2016); see also Johnson v. Exec. Office For U.S. Attorneys, 310 F.3d 771, 776 (D.C. Cir. 2002)

(“In order to demonstrate that all reasonably segregable material has been released, the agency

must provide a ‘detailed justification’ for its non-segregability. However, the agency is not

required to provide so much detail that the exempt material would be effectively disclosed.” (citing

Mead Data Cent., Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 261 (D.C. Cir. 1977)).

Defendant has met that obligation.

       For the foregoing reasons, Defendant’s Motion for Summary Judgment, ECF No. 57, is

granted. A separate final order accompanies this Memorandum Opinion.




Dated: May 20, 2020                                          Amit P. Mehta
                                                      United States District Judge




                                                  3